In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-296 CR

 ______________________

 
DAYMEAN DUWAYNE COBOURNE, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court 
 Jefferson County, Texas

Trial Cause No. 98896 




MEMORANDUM OPINION 

	Daymean Duwayne Cobourne was convicted and sentenced on an indictment for
aggravated sexual assault of a child.  Cobourne filed a notice of appeal on May 31, 2007. 
The trial court entered a certification of the defendant's right to appeal in which the court
certified that this is a plea-bargain case and the defendant has no right of appeal.  See Tex.
R. App. P. 25.2(a)(2).  The trial court's certification has been provided to the Court of
Appeals by the district clerk.
	On June 7, 2007, we notified the parties that the appeal would be dismissed unless an
amended certification was filed within thirty days of the date of the notice and made a part
of the appellate record.  See Tex. R. App. P. 37.1.  The record has not been supplemented
with an amended certification.
	Because a certification that shows the defendant has the right of appeal has not been
made part of the record, the appeal must be dismissed.  See Tex. R. App. P. 25.2(d). 
Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.	
  
 DAVID GAULTNEY
									          Justice
 
Opinion Delivered July 25, 2007
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.